—Cross appeals from an order of the Supreme Court (Ferradino, J.), entered October 14, 1998 in Albany County, which, inter alia, partially granted plaintiff’s motion for summary judgment.
We agree with the rationale expressed by Supreme Court in partially granting the State’s motion for summary judgment and add only that we do not agree with its reliance on Commonwealth of Puerto Rico v SS Zoe Colocotroni (456 F Supp 1327, affd in part, vacated in part 628 F2d 652, cert denied 450 US 912).
Mercure, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs.